DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    PALM BEACH POLO HOLDINGS, INC., a Florida Corporation; and
        DOUBLE EAGLE YACHTS, INC., a Florida Corporation,
                        Appellants,

                                       v.

    BROWARD MARINE, INC., a Florida Corporation; and BROWARD
           MARINE EAST, INC., a Florida Corporation,
                          Appellees.

                               No. 4D13-1618

                              [August 19, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack Tuter, Judge; L.T. Case No. 03-9694 CACE (19).

  Larry A. Zink of Zink, Zink & Zink Co., L.P.A., Hillsboro, for
appellants.

   William G. Salim, Jr. and Ari J. Glazer of Moskowitz, Mandell, Salim
& Simowitz, P.A., Fort Lauderdale, for appellees.

CIKLIN, C.J.

   Challenging an amended final judgment, the appellants (defendants
below) argue that the trial court erred in determining that they waived
their statute of limitations defense to the appellees’ (plaintiffs below)
waste claim by failing to timely raise it and in declining to allow the jury
to determine factual issues pertaining to the statute of limitations. We
agree. We also avail ourselves of the opportunity to once again stress the
tremendous efficacy of The Pretrial Stipulation.1

   Although the underlying claims and litigation history are fairly
complex, the facts related to the error are straightforward.         The
appellants raised the statute of limitations defense several times during
the proceedings below, including in their answer to the appellees’ fourth

1 Out of respect for and to dignify the use of The Pretrial Stipulation, we have
intentionally capitalized the name of this important trial efficiency tool.
and final amended complaint. Additionally, the appellants submitted a
proposed jury interrogatory addressing disputed facts surrounding the
issue of the statute of limitations, prior to the close of evidence. Most
notably, the jury question as to whether the underlying claim was barred
by the statute of limitations was memorialized in The Pretrial Stipulation
and was thus—by definition and policy—a matter officially considered to
be an issue in dispute during the upcoming trial.

   The trial court concluded that, because the statute of limitations
defense was not framed in the preliminary instructions to the jury and
the appellants did not argue the issue in their opening statement, the
defense was not properly or timely raised and was therefore waived. We
must respectfully disagree.

    First, we note the statute of limitations issue was timely raised in the
appellants’ answer. See May v. Ill. Nat’l Ins. Co., 771 So. 2d 1143, 1151
(Fla. 2000) (citing Barnett Bank of Palm Beach Cnty. v. Estate of Read,
493 So. 2d 447, 448 (Fla. 1986)). Additionally, although we decline to
address the propriety of the content of the proposed jury interrogatory
pertaining to the statute of limitations defense, equally important is the
fact that the verdict form interrogatory was timely proposed. See Fla. R.
Civ. P. 1.470(b) (requiring written requests for jury instructions to be
filed “[n]ot later than at the close of the evidence”). But the trump card
upon which all parties to any litigation can virtually always rely is The
Pretrial Stipulation.2

   As such, we take this opportunity to remind judges and litigators that
any previous skirmishes or dust-ups or contentious pretrial issues
become mostly irrelevant once the parties prepare and stipulate as to the
final agreed-upon “executive summary” as to what the impending trial is
about and the specific issues that remain on the table. The Pretrial
Stipulation is surely one of the most coveted and effective pretrial devices
enjoyed by the trial court and all involved parties. Cf. Broche v. Cohn,
987 So. 2d 124, 127 (Fla. 4th DCA 2008) (“A stipulation that limits the


2 The ability of a trial court to utilize this effective tool is granted through
Florida Rule of Civil Procedure 1.200. Pursuant to rule 1.200(a)(11), at a case
management conference, a trial court may require the parties to file
“preliminary stipulations if issues can be narrowed.” In addition, pursuant to
rule 1.200(b)(1), a trial court may require parties to appear for a pretrial
conference to determine “the simplification of the issues.” Finally, rule 1.200(d)
provides, “The court shall make an order reciting the action taken at a
conference and any stipulations made. The order shall control the subsequent
course of the action unless modified to prevent injustice.”

                                        2
issues to be tried ‘amounts to a binding waiver and elimination of all
issues not included.’” (quoting Esch v. Forster, 168 So. 229, 231 (Fla.
1936))).

   Everyone connected with the trial—from witnesses unsure if they will
ultimately be called to trial, to well-prepared and efficient lawyers—
benefits from a mandated and thereafter duly enforced Pretrial
Stipulation.

   The Pretrial Stipulation is a powerful blueprint that fully enables a
well-run and fair trial. ‘“[I]t is the policy of the law to encourage and
uphold stipulations in order to minimize litigation and expedite the
resolution of disputes.’” Id. (quoting Spitzer v. Bartlett Bros. Roofing, 437
So. 2d 758, 760 (Fla. 1st DCA 1983)). ‘“Pretrial stipulations prescribing
the issues on which a case is to be tried are binding upon the parties and
the court, and should be strictly enforced.’” Id. (quoting Lotspeich Co. v.
Neogard Corp., 416 So. 2d 1163, 1165 (Fla. 3d DCA 1982)).3

   Whether or not the limitations issue was contained in the preliminary
instruction to the jury or was referenced in the appellants’ opening
statement is of no consequence. Accordingly, we must reverse the
portion of the judgment pertaining to the waste claim and remand for
further proceedings to determine whether this claim is barred by the
statute of limitations.

    We find no merit in the remaining issues raised by the appellants.

   Affirmed in part, reversed in part and remanded                   for further
proceedings.

STEVENSON and GROSS, JJ., concur.

                              *         *         *

    Not final until disposition of timely filed motion for rehearing.




3 We candidly acknowledge the frenzied nature of a civil (and criminal) litigation
practice and the tendency of The Pretrial Stipulation process to become tedious
and time-consuming. But everyone involved in the impending trial ultimately
reaps huge dividends during the fast paced, adrenaline-pumping “final act,”
that we call the trial.

                                        3